Citation Nr: 0309044	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hiatal hernia with Barrett's esophagitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from August 1959 to 
June 1961.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2000 RO rating decision.  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
hiatal hernia with Barrett's esophagitis has been manifested 
by subjective complaints of daily epigastric pain, a 
sensation that food was "locking up" in his esophagus, and 
heartburn with occasional nausea; objective medical evidence 
does not reflect any esophageal stricture permitting only 
passage of liquids, nor any dysphagia, pyrosis or 
regurgitation accompanied by substernal, shoulder, or arm 
pain.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hiatal hernia with Barrett's esophagitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7203, 7346 (2002); Fenderson v. 
West, 12 Vet. App. 119 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for a higher initial rating

By an August 2000 rating decision, the RO granted service 
connection for hiatal hernia with Barrett's esophagitis, and 
assigned an initial 10 percent rating for this disability.  
The veteran has perfected an appeal concerning this initial 
rating.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).

Under 38 C.F.R. § 4.114, Diagnostic Code 7203 (2002), a 30 
percent rating is assigned for moderate stricture of the 
esophagus.  A 50 percent rating is warranted for severe 
esophageal stricture permitting passage of liquids only.  An 
80 percent rating is warranted for esophageal stricture 
permitting passage of liquids only and with marked impairment 
of general health. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2002), a 10 
percent rating is assigned for a hiatal hernia with two or 
more of the symptoms required for a 30 percent rating, but of 
lesser severity than is required for that rating.  A 30 
percent rating requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, all of 
which is productive of a considerable impairment of health.  
A 60 percent rating requires symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of the 
digestive system.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 1991); see also 
VAOPGCPREC 3-2000 (2000).

In this case, neither version is more advantageous to the 
veteran because the rating criteria of Diagnostic Codes 7203 
and 7346 are identical in both the old and revised versions.  
See 38 C.F.R. § 4.114, Diagnostic Code 7203, 7346 (2000) & 
(2002).  Hence, there is no due process bar for the Board to 
proceed with the appeal.   See Bernard v. Brown, 4 Vet. App. 
384 (1993).
 
VA records reflect that during a November 1998 outpatient 
visit, the veteran complained that food was frequently 
"locking up" in his esophagus.  He also complained of 
indigestion, saying that acid would come up in his neck 
whenever he would lay down.  He also reported dysphagia to 
solids.  His weight was 213 lbs.  The diagnostic impressions 
were dysphagia and gastroesophageal reflux disease (GERD).

In January 1999, he sought outpatient treatment for severe 
gastroparesis.  He was noted to have dysphagia and an 
esophagogastroduodenoscopy (EGD) revealed Grade IV 
esophagitis, hiatal hernia and multiple antral erosions.  A 
biopsy revealed mild active chronic antral gastritis.  An 
April 1999 EGD confirmed the hiatal hernia and a biopsy 
revealed mild active chronic gastritis with intestinal 
metaplasia.  A distal esophagus biopsy revealed Barrett's 
mucosa of distinctive type with reactive changes, negative 
for dysphagia.  In December 1999, the veteran reported having 
occasional heartburn.  There was no melena, hematochezia, 
weight loss, diarrhea, or constipation.  

During a May 2000 examination, the veteran denied nausea, 
vomiting, diarrhea, abdominal pains or changes in his bowel 
habits.  Examination of the abdomen revealed no masses, 
tenderness, or hernia.  There were no enlargement or masses 
found in the liver and spleen.  At a June 2000 diabetes 
assessment examination, the veteran reported that his weight 
ranged from 200 lbs. to 215 lbs., and his present weight was 
noted to be 204 lbs.  In an August 2000 opinion, a VA 
physician asserted that the veteran's hiatal hernia condition 
was chronic and would never resolve without surgical 
intervention.  During a September 2000 visit, the veteran 
indicated that his GERD symptoms were "doing well" and were 
controlled by medication.  During an October 2000 visit, he 
was noted to be following his diet and his weight was noted 
to be stable.  During a January 2001 examination, the 
veteran's weight was noted to be up by 6 lbs.  

The veteran underwent a VA examination in January 2001.  The 
examiner did not have the claims file, but was able to review 
the veteran's VAMC medical records.  The veteran reported 
that he was taking medication daily for treatment of 
Barrett's esophagus and GERD.  He complained of daily 
epigastric discomfort.  He led a compensatory lifestyle, and 
tended to avoid large bites of food as well as large meals.  
He said he ate small meals frequently throughout the day, but 
would stop eating by 5 or 6 o'clock to avoid nocturnal 
symptoms.  He had difficulty swallowing large solids, 
particularly dry foods (such as corn bread) without first 
moistening them.  He also reported heartburn associated with 
his epigastric pain.  This occurred frequently during the 
day, but only occasionally at night (if it did occur at 
night, he would get up and take antacids).  He denied any 
vomiting, but said he was occasionally nauseous (which he 
relieved by belching).  He had not had any hematemesis or 
melena.  The veteran stated that his appetite was stable and 
he denied that he had been diagnosed as having anemia. 

On examination, the veteran was noted to weigh 250 lbs., 
which was a stable weight for him.  In general, he was in a 
jovial mood and was not in any acute distress.  Swallowing 
function was intact and the abdomen was obese.  The liver 
span was 10 cm. with the border at the right coastal margin.  
There was no tenderness.  Over the right costal margin, there 
was mild epigastric tenderness on deep palpation.  No masses 
were palpated and there were no bruit present.  The kidney 
and spleen were not enlarged.  In general, his skin color, 
temperature, texture, and turgor were normal, and there was 
no unusual pallor.  He was diagnosed as having GERD with a 
history of grade IV esophagitis, Barrett's esophagus, long 
segment, with recent evidence of stricture, and symptoms 
controlled with daily medication.    

In an April 2001 VA Form 9, the veteran asserted that he was 
presently experiencing acid reflux and was seeing a VA 
physician for this problem.  

VA records reflect that at an April 2001 outpatient visit, 
the veteran was noted to be following his diet and his weight 
was stable.  An April 2001 ECG revealed, in pertinent part, 
mild esophagitis.  A biopsy was negative for dysplasia.  
During a July 2001 visit, the veteran was noted to be 
following his diet and feeling "great." 

Throughout the course of this appeal, the veteran has 
reported daily epigastric pain, a sensation that food was 
"locking up" in his esophagus, and heartburn with 
occasional nausea.  However, while he has regularly sought VA 
outpatient treatment for epigastric symptoms (including at 
least one report of dysphagia), the treatment records reveal 
that the veteran's condition is actually well controlled: he 
has denied melena, hematemesis, diarrhea, vomiting, and 
constipation, and he has routinely reported that he has been 
"doing well" with taking medication and watching his eating 
habits.  Far from experiencing weight loss, the veteran has 
actually gained weight during the course of this appeal.  
While he apparently limits the size of the solid food he 
eats, there is no indication that his esophageal stricture 
permits only passage of liquids (which would entitle him to a 
30 percent rating under Diagnostic Code 7203).  Moreover, 
there is no evidence that the veteran has the dysphagia, 
pyrosis or regurgitation accompanied by shoulder or arm pain 
(and the considerable impairment of health) that would 
warrant a 30 percent rating under Diagnostic Code 7346.  

In summary, the preponderance of the evidence simply reflects 
that the veteran's service-connected hiatal hernia with 
Barrett's esophagitis has not been more than 10 percent 
disabling under any applicable rating criteria during any 
period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the benefit-of- the-doubt doctrine does not apply, and 
the claim for an initial higher rating must be denied.  38 
U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski; 1 Vet. App. 
49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claim for a higher initial rating (made in an 
October 2000 written statement) did not require a particular 
application form.  Thus, there is no issue as to provision of 
a form or instructions for applying for this benefit.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a notice of a rating decision in September 
2000, a statement of the case in February 2001, a 
supplemental statement of the case in September 2001, and a 
supplemental statement of the case in April 2002.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether a higher initial 
rating could be granted, and the analysis of the facts as 
applied to those criteria, thereby adequately informing the 
veteran of the information and evidence necessary to 
substantiate his claim. 

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the veteran advised that he had been treated at a VAMC for 
his epigastric disability, and the records from this VAMC 
have been obtained and reviewed.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claim.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA esophagus and hiatal 
hernia examination in January 2001.  The report of this 
examination has been obtained and reviewed by the Board.

In April 2001, the veteran indicated in writing that he 
wanted to testify at the RO before a local hearing officer.  
In a May 2001 letter, the veteran was advised that this 
hearing was scheduled to take place on July 12, 2001.  He 
failed to appear.  

On VA Form 9s dated in October 2000 and April 2001, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  In a July 2002 letter, the veteran was advised that 
this hearing was scheduled to take place at the RO on August 
19, 2002.  This hearing was canceled at the veteran's 
request. 

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  The 
Board acknowledges that the RO has not - per 38 C.F.R. 
§ 3.159(b)(1) (2002) - sent the veteran a letter specifically 
setting out "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant."  However, the April 2001 statement of the 
case detailed the relevant provisions of the VCAA, which 
advised the veteran about VA's various duties to notify and 
assist.  The statement of the case also included language 
from 38 U.S.C.A. § 5107, advising that except as otherwise 
provided by law, a claimant as the responsibility to present 
and support a claim for benefits.  

There would be little benefit to remanding this case to the 
RO, or to otherwise conduct any other development or 
notification actions.  The records the veteran has indicated 
are relevant to his claim have been obtained, he has 
undergone a VA examination, and he has been advised about the 
relevant provisions of the VCAA.  Further notification and/or 
development actions would only serve to delay (for at least 
several months or more) the final adjudication of his claim.   
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

ORDER

Entitlement to an initial rating in excess of 10 percent for 
hiatal hernia with Barrett's esophagitis is denied.  




	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

